Title: Thomas Jefferson to Jethro Wood, 23 March 1817
From: Jefferson, Thomas
To: Wood, Jethro


          
            Sir
            Monticello
Mar. 23. 17.
          
          I recieved on the 7th of Nov. your favor of Oct. 1. and delayed it’s acknolegement until the arrival, within this week past, of the plough you have been so kind as to send me on the part of the firm of which you are a member. for this mark of their attention I pray them to accept my thanks. I have examined it with care, and think it promises well in all it’s parts; and shall exhibit it with pleasure to the notice of our practical, as well as our theoretical farmers. I have no doubt it would produce many calls, were there a deposit within the state from which they could be furnished; as at Richmond, for example. the water communications from thence would place them within the reach of a great part of the state. with the tender of my great respect to your firm, I pray you to accept the same for yourself personally.
          Th: Jefferson
        